Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
25, 2017.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-17-00526-CV



                          IN RE JULIA POFF, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                                 County Court
                             Waller County, Texas
                         Trial Court Cause No. C17-038

                         MEMORANDUM OPINION

      On July 6, 2017, relator Julia Poff filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52.
In the petition, relator asks this court to compel the County Court at Law of Waller
County, Texas to reverse an “Order on Statement of Inability to Pay (Appeal)”
signed by the Justice Court, Precinct No. 4 of Waller County, Texas on April 4,
2017, which sustained a contest to relator’s statement of inability to pay an appeal
bond.

        To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that the relator has no adequate remedy by
appeal. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding). As the party seeking relief, relator has the burden of providing this
court with a sufficient record to establish his right to mandamus relief. See Walker
v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); Tex. R. App. P.
52.7(a)(1) (relator must file with petition “a certified or sworn copy of every
document that is material to the relator’s claim for relief and that was filed in any
underlying proceeding.”).

        Relator has not established that she is entitled to mandamus relief. We
therefore deny relator’s petition for writ of mandamus.


                                       PER CURIAM


Panel consists of Justices Christopher, Brown, and Wise.